            Case 1:19-cv-02168-WHP Document 83 Filed 03/25/21 Page 1 of 2




                                                      $SSOLFDWLRQ*UDQWHG7KHWLPHIRUWKHSDUWLHVWRVXEPLW
                                                      DMRLQWUHTXHVWWRFKDUJHDQGDQ\SURSRVHGYRLUGLUHLV
March 24, 2021                                        H[WHQGHGWR$SULO7KH0DUFK
                                                      WHOHFRQIHUHQFHLVDGMRXUQHGWR$SULODW
                                                      SP7KHGLDOLQQXPEHUIRUWKHFRQIHUHQFHLV  
VIA ELECTRONIC FILING                                 7KHDFFHVVFRGHLV
Judge William H. Pauley III
United States Courthouse
500 Pearl Street, Room 1920
New York, New York 10007

Re: Cedric Marshall v. The Port Authority of New York and New Jersey et al.
    Docket No. 19-cv- 02168 (WHP)

Dear Judge Pauley:

This office represents the remaining defendants, Port Authority Police Officers Bryan Mathews
and Sean Gallagher (“Defendants”) in the above-referenced action. Pursuant Your Honor’s
Scheduling Order, dated December 4, 2020 (D.E. 67), the parties were directed to submit a joint
request to charge and separately submit any proposed voir dire by March 26, 2021, and to appear
for a conference with the Court on March 31, 2021. I am writing on behalf of my colleague,
David R. Kromm, Esq., the handling attorney on this matter, to request adjournments and
extensions of the above deadlines. The reason for the request is that Mr. Kromm has a medical
emergency that required immediate surgery and an ongoing hospital stay. There were no prior
requests to extend these dates. Today, my office placed two calls to Plaintiff counsel’s office,
and I followed up with an email requesting consent. Plaintiff counsel’s office notified us that
Plaintiff’s counsel was in a conference today. As such, due to the emergent circumstances we
were unable to obtain consent for this request. This request will not affect any other dates as
these are the only remaining dates currently on the docket.

Due to the above, Defendants respectfully request that the March 26, 2021 deadline for
submission of a joint request to charge and proposed voir dire, and the March 31, 2021
conference with the Court be adjourned and that Your Honor permit the selection of new dates to
occur once Mr. Kromm is discharged from the hospital and can contact Plaintiff’s counsel and
the Court regarding same. In the alternative, Defendants respectfully request a two-week
extension of both dates.
                           'DWHG0DUFK
Respectfully submitted,           1HZ<RUN1HZ<RUN
The Port
      rt Authority Law Departm
                       Department

By:
                 Paulo C. Alves, Esq
                                 Esq.
                 (212) 435-3433


      4 World Trade Center l 150 Greenwich Street, 24th Floor l New York, NY 10007 l T: 212-435-3433 l F: 212-435-3834 l palves@panynj.gov
            Case 1:19-cv-02168-WHP Document 83 Filed 03/25/21 Page 2 of 2

-




cc:      All parties via ECF




      4 World Trade Center l 150 Greenwich Street, XX Floor l New York, NY 10007 l T: 212-435-3433 l F: 212-435-3834 l palves@panynj.gov
